DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1-2, 4-5, 10, 12, 14-15 and 20 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 12/03/2020 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 12 and 20 to patentably distinguish over prior art of MUNDER alone or in combination with others, however the Examiner believes that MUNDER in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

Claim(s) 1-20 herein.

Claim Objections

Claim(s) 9-10, 15 and 17 are objected to because of the following informalities:  
Claim(s) 9-10, 15 and 17 recite a phrase “environmental contamination” at the end. The Examiner suggests the phrase should read “the environmental contamination” to restore antecedent clarity.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 limitations “means for electronically instigating”, “means for monitoring”, and “means for generating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use “means” (or “step”) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the “means” (or “step”) is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-(para. 28); b) “means for monitoring” is “Monitoring circuit 110 detects anomalies indicative of contamination and outputs an alert signal if detected” (para. 28); c) “means for generating” is “indicator light 112” (para. 28).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MUNDER et al. (US 20180145002; hereinafter MUNDER) in view of Rabu et al. (US 8339760). 
Regarding claim 1, MUNDER teaches in figure(s) 1-6 a method comprising: 
electronically instigating a first circuit (one planar layer of conductive traces 41-44; circuit 4; figures 1-2) to induce electrical anomalies in the first circuit when environmental contamination is present (para. 2 -  cracks may introduce defects in the structure and damage the metallization layers, as well as being a path for further damage if corrosive or harsh gasses and chemicals enter the cracks. cracks and damages may produce a total failure of a semiconductor device, disturb its function, or at least cause relevant parametric deviation), wherein the first circuit shares an environment with a second circuit (another planar layer of conductive traces 41-44; para. 70 - conductive paths 43, 44 is located through the thickness of the substrate of the die; clm. 3  -  conductive trace comprises a multi-layered stack of conductive paths; figures 1-2); 
(by detection circuit 7; figure 1) the first circuit (4) for one or more electrical anomalies indicative of the environmental contamination; 
responsive to detecting, in the first circuit, the one or more electrical anomalies indicative of the environmental contamination, generating an alert (fault 66, alarm 67; figures 1,6) that indicates that the second circuit has likely been exposed to the environmental contamination (abs. - detection circuit for detecting damages by generating a fault signal upon detection of disruption of the conductive trace due to a damage).
MUNDER does not teach explicitly wherein electronically instigating the first circuit induces electrical bridge formation between traces in the first circuit more quickly than traces in the second circuit when the environmental contamination is present.
However, Rabu teaches in figure(s) 1-17 wherein electronically instigating (col. 2 lines 35-38 :- a power adapter showing how the electronic device may have a connector that mates with other electronic devices and that conveys power signals to the other electronic devices) the first circuit (connector circuit 38; figures 11,12) induces electrical bridge formation (dendritic growth structure 1200; figure 12) between traces (power/gnd traces/wires between contacts 1004/1006/1100, 1000/1002) in the first circuit more quickly (col. 10 lines 47-61 :- connector 38 may include a dendritic-growth-promotion structure 1200 that encourages dendritic growth) than traces in the second circuit (connector circuit 40 without any dendritic-growth-promotion structure 1200) when the environmental contamination (col. 1 lines 21-30 :- when the cables or connectors become wet, conductive dendritic structures form in the dielectric material being used to isolate conductive structures that are at different potentials in the cables or conductors. Once a conductive dendritic structure forms in the dielectric material between the conductors, the two conductors are effectively shorted together. This short circuit condition can lead to excessive current and an undesirable buildup of heat. In some situations, the heat that is produced may melt part of the cable or connector and cause a failure) is present.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having wherein electronically instigating the first circuit induces electrical bridge formation between traces in the first circuit more quickly than traces in the second circuit when the environmental contamination is present as taught by Rabu in order to provide detecting electrical environmental anomalies in circuit as evidenced by "connectors may have thermal protection circuits and may carry a power supply voltage and a ground voltage … a first connector with a temperature sensor and a second connector with a power cutoff switch that can deactivate power supply lines to the first connector in response to rising temperatures in the first connector … avoid the need to provide additional circuitry outside of connector 38 to turn off power flowing into the connector 38 when dendritic growths form in the connector 38" (abs., col. 2 lines 62-67, col. 10 lines 40-46 of Rabu).

Regarding claim 2, MUNDER teaches in figure(s) 1-6 the method of Claim 1, wherein the alert is generated before the environmental contamination causes the one or more electrical anomalies in the second circuit, wherein the alert is predictive that the (para. 48 - monitoring system is not prone to be erroneously triggered if no cracks in a conductive material in a surrounding loop are present, but which shall reliably be triggered when a crack is present in the conductive material of the loop. It additionally provides a method for monitoring an IC edge and detecting any crack therein, and forcing the IC to a safe state if damage is detected).

Regarding claim 3, MUNDER teaches in figure(s) 1-6 the method of Claim 1, wherein electrically instigating the first circuit comprises applying a first bias voltage to a set of traces (para. 69 -  the bias current I.sub.bias from the current source 1 will generate a voltage drop that can be measured with the comparator 2 by comparing the voltage at node “M1” with a reference voltage Vth; figure 1); wherein the first bias voltage is different than a second bias voltage (GND) of the second circuit.

Regarding claim 4, MUNDER teaches in figure(s) 1-6 the method of Claim 2, wherein monitoring the first circuit for the electrical anomalies comprises monitoring the set of traces for a current load or voltage change (voltage change @ M1) indicative that the environmental contamination has caused a breach between at least two traces in the first circuit.

Regarding claim 5, MUNDER teaches in figure(s) 1-6 the method of Claim 1, further comprising: responsive to detecting, in the first circuit, the one or more electrical anomalies indicative of the environmental contamination, stopping electrical instigation (para. 63 - fault signal can force a further action to be performed, such as setting off an alarm, switching the chip off, or forcing the chip into a “safe state”. For example, a controlling system may process the fault signal and process an action or series of actions to prevent a malfunction of the chip, or of the overall system in operation. The monitor system may be preventive or immediate).

Regarding claim 6, MUNDER teaches in figure(s) 1-6 the method of Claim 5, further comprising performing an analysis of the first circuit to determine a cause of the environmental contamination (para. 10 - a detection circuit for detecting damages by generating a fault signal upon detection of disruption of the conductive trace due to a damage. The conductive trace comprises high resistance portions with a resistance of at least 1 kΩ) based on the evidence preserved through stopping the electrical instigation of the first circuit (para. 63 - fault signal can force a further action to be performed, such as setting off an alarm, switching the chip off, or forcing the chip into a “safe state”. For example, a controlling system may process the fault signal and process an action or series of actions to prevent a malfunction of the chip, or of the overall system in operation. The monitor system may be preventive or immediate).

Regarding claim 7, MUNDER teaches in figure(s) 1-6 the method of Claim 1, further comprising sending the alert to a service processor, wherein the service processor updates status information for at least one hardware device based on the alert (para. 100 - If a damage is detected, the fault signal triggers 67 an alarm signal, which can alert the manufacturer (or a high level automatized system) of presence of damages, thus allowing discarding the damaged die at an early stage e.g. before packaging).

Regarding claim 10, MUNDER teaches in figure(s) 1-6 the method of Claim 1, further comprising: responsive to detecting, in the first circuit, the one or more electrical anomalies indicative of the environmental contamination, switching on an indicator light that warns of environmental contamination (para. 62 - output is an indicator of the edge integrity).

Regarding claim 11, MUNDER teaches in figure(s) 1-6 the method of Claim 1, wherein the first circuit is one of an embedded module that is a subcomponent of the second circuit or a rack module that is mounted to a particular hardware rack to which a separate rack module including the second circuit is mounted (para. 13 - conductive trace may comprise a multi-layered stack of conductive paths. Monitoring of cracks in any or all of the layers of a multilayer structure can be obtained, either cracks spreading from top or bottom of the die. It is a further advantage that at least partial monitoring of cracking via delamination can be obtained).

Regarding claim 12, MUNDER teaches in figure(s) 1-6 a system for environmental contamination monitoring comprising: 
a set of two or more conductive traces (conductive traces 41, 42, 43,44) separated by a nonconductive substrate (para. 70 - conductive paths 43, 44 is located through the thickness of the substrate of the die; clm. 3  -  conductive trace comprises a multi-layered stack of conductive paths; figure 2); 
a bias circuit for applying a bias voltage (para. 69 -  the bias current I.sub.bias from the current source 1 will generate a voltage drop that can be measured with the comparator 2 by comparing the voltage at node “M1” with a reference voltage Vth; figure 1) to the set of two or more conductive traces at a level that instigates electrical anomalies between different traces in the set of two or more conductive traces when environmental contamination is present (para. 2 -  cracks may introduce defects in the structure and damage the metallization layers, as well as being a path for further damage if corrosive or harsh gasses and chemicals enter the cracks. cracks and damages may produce a total failure of a semiconductor device, disturb its function, or at least cause relevant parametric deviation); 
a monitoring circuit (detection circuit 7; figure 1) electrically coupled to the set of two or more conductive traces, wherein the monitoring circuit generates an alarm (fault 66, alarm 67; figures 1,6) responsive to detecting one or more electrical anomalies between different traces in the set of two or more conductive traces (abs. - detection circuit for detecting damages by generating a fault signal upon detection of disruption of the conductive trace due to a damage).
MUNDER does not teach explicitly wherein the bias voltage induces electrical bridge formation more quickly between the set of two or more conductive traces than traces in a second circuit in a same environment when the environmental contamination is present.
(vbus voltage 1006 or voltage @ 1104,1102; figure 11) induces electrical bridge formation (dendritic growth structure 1200; figure 12) more quickly (col. 10 lines 47-61 :- connector 38 may include a dendritic-growth-promotion structure 1200 that encourages dendritic growth) between the set of two or more conductive traces (two traces between contacts 714 and 716 on pcb 712; figure 12) than traces in a second circuit (connector circuit 40 without any dendritic-growth-promotion structure 1200) in a same environment when the environmental contamination (col. 1 lines 21-30 :- when the cables or connectors become wet, conductive dendritic structures form in the dielectric material being used to isolate conductive structures that are at different potentials in the cables or conductors. Once a conductive dendritic structure forms in the dielectric material between the conductors, the two conductors are effectively shorted together. This short circuit condition can lead to excessive current and an undesirable buildup of heat. In some situations, the heat that is produced may melt part of the cable or connector and cause a failure) is present.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having wherein the bias voltage induces electrical bridge formation more quickly between the set of two or more conductive traces than traces in a second circuit in a same environment when the environmental contamination is present as taught by Rabu in order to provide detecting electrical environmental anomalies in circuit as evidenced by "connectors may have thermal protection circuits and may carry a power supply voltage and a ground voltage … a first connector with a temperature sensor and a second connector with a power cutoff switch that can deactivate power supply lines to the first connector in response to rising temperatures in the first connector … avoid the need to provide additional circuitry outside of connector 38 to turn off power flowing into the connector 38 when dendritic growths form in the connector 38" (abs., col. 2 lines 62-67, col. 10 lines 40-46 of Rabu).

Regarding claim 13, MUNDER teaches in figure(s) 1-6 the system of Claim 12, wherein the monitoring circuit comprises a comparator (comparator 2) that compares a voltage across the set of two or more conductive traces to a reference voltage (Vth) to determine whether the voltage across the set of two or more conductive traces has changed in a manner indicative that the nonconductive substrate between the different traces in the set of two or more traces has been breached (para. 10 - an edge crack monitoring system for an integrated circuit provided on a die).

Regarding claim 14, MUNDER teaches in figure(s) 1-6 the system of Claim 12, wherein the bias circuit stops applying the bias voltage responsive to detecting the one or more electrical anomalies between different traces in the set of two or more conductive traces (para. 63 - fault signal can force a further action to be performed, such as setting off an alarm, switching the chip off, or forcing the chip into a “safe state”. For example, a controlling system may process the fault signal and process an action or series of actions to prevent a malfunction of the chip, or of the overall system in operation. The monitor system may be preventive or immediate).

Regarding claim 16, MUNDER teaches in figure(s) 1-6 the system of Claim 12, further comprising an indicator light coupled to the monitoring circuit, wherein the alarm causes the indicator light to be illuminated (para. 62 - output is an indicator of the edge integrity).

Regarding claim 17, MUNDER teaches in figure(s) 1-6 the system of Claim 12, further comprising a service processor coupled to the monitoring circuit, wherein the service processor updates status information for a hardware resource based on the alarm to indicate that the hardware resource was likely exposed to environmental contamination (para. 100 - If a damage is detected, the fault signal triggers 67 an alarm signal, which can alert the manufacturer (or a high level automatized system) of presence of damages, thus allowing discarding the damaged die at an early stage e.g. before packaging).

Regarding claim 20, MUNDER teaches in figure(s) 1-6 An apparatus for environmental contamination monitoring comprising: 
means for electronically instigating a first circuit (one planar layer of conductive traces 41-44; circuit 4; figures 1-2) to induce one or more electrical anomalies in the first circuit when environmental contamination is present (para. 2 -  cracks may introduce defects in the structure and damage the metallization layers, as well as being a path for further damage if corrosive or harsh gasses and chemicals enter the cracks. cracks and damages may produce a total failure of a semiconductor device, disturb its function, or at least cause relevant parametric deviation), wherein the first circuit shares an (another planar layer of conductive traces 41-44; para. 70 - conductive paths 43, 44 is located through the thickness of the substrate of the die; clm. 3  -  conductive trace comprises a multi-layered stack of conductive paths; figures 1-2); 
means for monitoring (by detection circuit 7; figure 1) the first circuit for the one or more electrical anomalies indicative of the environmental contamination while electronically instigating the first circuit (4); 
means for generating an alert (fault 66, alarm 67; figures 1,6) that indicates that the second circuit has likely been exposed to the environmental contamination responsive to detecting, in the first circuit, the one or more electrical anomalies indicative of the environmental contamination (abs. - detection circuit for detecting damages by generating a fault signal upon detection of disruption of the conductive trace due to a damage).
MUNDER does not teach explicitly wherein electronically instigating the first circuit induces electrical bridge formation between traces in the first circuit more quickly than traces in the second circuit when the environmental contamination is present.
However, Rabu teaches in figure(s) 1-17 wherein electronically instigating (col. 2 lines 35-38 :- a power adapter showing how the electronic device may have a connector that mates with other electronic devices and that conveys power signals to the other electronic devices) the first circuit (connector circuit 38; figures 11,12) induces electrical bridge formation (dendritic growth structure 1200; figure 12) between traces (power/gnd traces/wires between contacts 1004/1006/1100, 1000/1002) in the first circuit more quickly (col. 10 lines 47-61 :- connector 38 may include a dendritic-growth-promotion structure 1200 that encourages dendritic growth) than traces in the second circuit (connector circuit 40 without any dendritic-growth-promotion structure 1200) when the environmental contamination (col. 1 lines 21-30 :- when the cables or connectors become wet, conductive dendritic structures form in the dielectric material being used to isolate conductive structures that are at different potentials in the cables or conductors. Once a conductive dendritic structure forms in the dielectric material between the conductors, the two conductors are effectively shorted together. This short circuit condition can lead to excessive current and an undesirable buildup of heat. In some situations, the heat that is produced may melt part of the cable or connector and cause a failure) is present.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having wherein electronically instigating the first circuit induces electrical bridge formation between traces in the first circuit more quickly than traces in the second circuit when the environmental contamination is present as taught by Rabu in order to provide detecting electrical environmental anomalies in circuit as evidenced by "connectors may have thermal protection circuits and may carry a power supply voltage and a ground voltage … a first connector with a temperature sensor and a second connector with a power cutoff switch that can deactivate power supply lines to the first connector in response to rising temperatures in the first connector … avoid the need to provide additional circuitry outside of connector 38 to turn off power flowing into the connector 38 when dendritic growths form in the connector 38" (abs., col. 2 lines 62-67, col. 10 lines 40-46 of Rabu).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over MUNDER in view of Rabu, and further in view of Geisel et al. (US 20030222662).
Regarding claim 8, MUNDER teaches in figure(s) 1-6 the method of Claim 7, 
MUNDER does not teach explicitly wherein the status information for the at least one hardware device is accessible by one or more remote network hosts.
However, Geisel teaches in figure(s) 1-17 wherein the status information for the at least one hardware device (transmitting device 60; figure 1) is accessible by one or more remote network hosts (computer 90; para. 51 - measure M may be transmitted along electrical path 58 into a transmitting device 60, which transmits M over a communication path 59 to a remote computer system 90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having wherein the status information for the at least one hardware device is accessible by one or more remote network hosts as taught by Geisel in order to provide "conductance .sigma. of the insulative material is also indicative of the moisture along the path traversed by S.sub.1 within the insulative material. S.sub.2 is received at a sensing surface of a sensing part (e.g., probe, sensing antenna, etc.) and then transmitted to a moisture detecting device" (abstract).

Claim(s) 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MUNDER in view of Rabu, and further in view of Xu et al. (US 20190004109).
Regarding claim 9, MUNDER teaches in figure(s) 1-6 the method of Claim 1, 
MUNDER does not teach explicitly further comprising updating a user interface for managing a set of hardware resources, wherein the updated user interface identifies a subset of one or more hardware resources in the set of hardware resources that have likely been exposed to environmental contamination.
However, Xu teaches in figure(s) 1-4 further comprising updating a user interface (para. 6 - telecom equipment operators to minimize or avoid network outages by taking appropriate remedial actions in response to the received alarm message(s); figure 4) for managing a set of hardware resources (para. 32 -  respective resistances of each of sensors 110.sub.1-110.sub.L and 120.sub.1-120.sub.M or of any desired subset of these sensors; figure 1), wherein the updated user interface identifies a subset of one or more hardware resources in the set of hardware resources that have likely been exposed to environmental contamination (para. 23 - Exposure to an aggressive environment typically causes the resistance of sensor 110 to increase over time, e.g., due to corrosion of conductive traces 210.sub.1-210.sub.4.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having further comprising updating a user interface for managing a set of hardware resources, wherein the updated user interface identifies a subset of one or more hardware resources in the set of hardware resources that have likely been exposed to environmental contamination as taught by Xu in order to provide "resistance of each sensor of the first type tends to increase, and the resistance of each sensor of the second type tends to decrease if the sensor is exposed to an aggressive environment. The circuit board also hosts a control circuit that operates to monitor respective resistances of the various resistance sensors and to process the digital values representing the resistances to estimate the working condition of one or more other electrical circuits located on the circuit board and/or in relatively close proximity to the circuit board in the corresponding equipment cabinet." (abstract).
 
Regarding claim 18, MUNDER teaches in figure(s) 1-6 the system of Claim 12, 
MUNDER does not teach explicitly wherein the set of two or more traces are part of a printed circuit board that has a surface area of between one and two square inches.
However, Xu teaches in figure(s) 1-4 wherein the set of two or more traces are part of a printed circuit board (para. 100 - PCB 102; para. 4  - elecom equipment deployed in geographic regions characterized by aggressive environments; figure 1) that has a surface area of between one and two square inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MUNDER by having wherein the set of two or more traces are part of a printed circuit board that has a surface area of between one and two square inches as taught by Xu in order to provide "resistance of each sensor of the first type tends to increase, and the resistance of each sensor of the second type tends to decrease if the sensor is exposed to an aggressive environment. The circuit board also hosts a control circuit that operates to monitor respective resistances of the various resistance sensors and to process the digital values representing the resistances to estimate the working condition of one or more other electrical circuits located on the circuit board and/or in relatively close proximity to the circuit board in the corresponding equipment cabinet." (abstract).

Regarding claim 19, MUNDER in view of Xu teaches the system of Claim 18, 
Xu additionally teaches in figure(s) 1-4 wherein the printed circuit board is removable without affecting operation of other circuits exposed to the environmental contamination (para. 28 - IC packages 130.sub.1-130.sub.N, and other electronic circuits and devices expected to be located in the same equipment cabinet as circuit 100; para. 41 - measured surface insulation resistance R.sub.j of sensor 120.sub.j greater than σ.sub.j3 indicates that the corresponding electrical circuit has likely sustained serious damage, might fail at any time, and needs to be replaced in an expeditious manner; figure 1).


Allowable Subject Matter

Claim(s) 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior arts of record do not fairly teach or suggest “wherein the bias voltage applied to the set of two or more conductive traces is different than a second bias voltage to instigate the one or more electrical anomalies in the set of two or more conductive traces before environmental contamination causes electrical anomalies in a different circuit where the second bias voltage is applied.” including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868